Name: Commission Regulation (EU) No 127/2010 of 5 February 2010 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport;  employment;  production
 Date Published: nan

 13.2.2010 EN Official Journal of the European Union L 40/4 COMMISSION REGULATION (EU) No 127/2010 of 5 February 2010 amending Regulation (EC) No 2042/2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, in particular Article 100(2) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), as amended by Regulation (EC) No 1108/2009 of the European Parliament and of the Council of 21 October 2009 (2) and in particular Article 5(5) thereof, Whereas: (1) In order to maintain a high uniform level of aviation safety in Europe, it is necessary to introduce changes to requirements and procedures for the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks, in particular to introduce the definition of the concept of principal place of business, to clarify the meaning of the concept officially recognised standard, to introduce the privilege for continuing airworthiness management organisations to issue permits to fly, to improve the content of the authorised release certificate EASA Form 1 and to ensure that personnel involved in continuing airworthiness activities are properly trained on the risks related to electrical wiring interconnection systems of large aeroplanes which were found to be a cause of several accidents and incidents. (2) Regulation (EC) No 2042/2003 (3) should therefore be amended accordingly. (3) The measures provided for in this Regulation are based on the opinions (4) issued by the European Aviation Safety Agency (hereinafter the Agency) in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2042/2003 is amended as follows: 1. in Article 2 the following point (m) is added: (m) principal place of business  means the head office or the registered office of the undertaking within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised.; 2. in Article 7 the following paragraph 7 is added: 7. By way of derogation from paragraph 1: (a) the provisions of point M.A.706(k) of Annex I (Part-M) shall apply as from 28 September 2010; (b) the provisions of point 7.7 of Appendix I to Annex III (Part-66) shall apply as from 28 September 2010; (c) maintenance organisations approved in accordance with Section A of subpart F of Annex I (Part-M) or Section A of Annex II (Part-145) may continue to issue Authorised Release Certificates by using the EASA Form 1 original issue, as laid down in Appendix II to the Annex I (Part-M) as well as Appendix I to the Annex II (Part 145), until 28 September 2010; (d) competent authorities may continue to issue certificates, previous issue, as laid down in Appendices III, V and VI to Annex I (Part-M), Appendix III to Annex II (Part-145), Appendix V to Annex III (Part-66) or Appendix II to Annex IV (Part-147) to Regulation (EC) No 2042/2003 in force prior to the entry into force of this regulation, until 28 September 2010; (e) certificates issued in accordance with Annex I (Part-M), Annex II (Part-145), Annex III (Part-66) or Annex IV (Part-147) prior to the entry into force of this regulation remain valid until they are changed or revoked.; 3. Annexes I, II, III and IV are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 309, 24.11.2009, p. 51. (3) OJ L 315, 28.11.2003, p. 1. (4) Opinion 06/2005 on editorial changes, Opinion 04/2006 on the officially recognised standard, Opinion 05/2006 on the principal place of business, Opinion 04/2007 on Permit to Fly, Opinion 04/2008 on Electrical Wiring Interconnect System and Opinion 06/2008 on EASA Form 1. ANNEX The Annexes to Regulation (EC) No 2042/2003 are amended as follows: 1. Annex I (Part-M) to Regulation (EC) No 2042/2003 is amended as follows: 1. the following table of contents is inserted after the title (Part-M): Contents M.1 SECTION A  TECHNICAL REQUIREMENTS SUBPART A  GENERAL M.A.101 Scope SUBPART B  ACCOUNTABILITY M.A.201 Responsibilities M.A.202 Occurrence reporting SUBPART C  CONTINUING AIRWORTHINESS M.A.301 Continuing airworthiness tasks M.A.302 Aircraft Maintenance Programme M.A.303 Airworthiness directives M.A.304 Data for modifications and repairs M.A.305 Aircraft continuing airworthiness record system M.A.306 Operators technical log system M.A.307 Transfer of aircraft continuing airworthiness records SUBPART D  MAINTENANCE STANDARDS M.A.401 Maintenance data M.A.402 Performance of maintenance M.A.403 Aircraft defects SUBPART E  COMPONENTS M.A.501 Installation M.A.502 Component maintenance M.A.503 Service life limited components M.A.504 Control of unserviceable components SUBPART F  MAINTENANCE ORGANISATION M.A.601 Scope M.A.602 Application M.A.603 Extent of approval M.A.604 Maintenance organisation manual M.A.605 Facilities M.A.606 Personnel requirements M.A.607 Certifying staff M.A.608 Components, equipment and tools M.A.609 Maintenance data M.A.610 Maintenance work orders M.A.611 Maintenance standards M.A.612 Aircraft certificate of release to service M.A.613 Component certificate of release to service M.A.614 Maintenance records M.A.615 Privileges of the organisation M.A.616 Organisational review M.A.617 Changes to the approved maintenance organisation M.A.618 Continued validity of approval M.A.619 Findings SUBPART G  CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION M.A.701 Scope M.A.702 Application M.A.703 Extent of approval M.A.704 Continuing airworthiness management exposition M.A.705 Facilities M.A.706 Personnel requirements M.A.707 Airworthiness review staff M.A.708 Continuing airworthiness management M.A.709 Documentation M.A.710 Airworthiness review M.A.711 Privileges of the organisation M.A.712 Quality system M.A.713 Changes to the approved continuing airworthiness organisation M.A.714 Record-keeping M.A.715 Continued validity of approval M.A.716 Findings SUBPART H  CERTIFICATE OF RELEASE TO SERVICE  CRS M.A.801 Aircraft certificate of release to service M.A.802 Component certificate of release to service M.A.803 Pilot-owner authorisation SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE M.A.901 Aircraft airworthiness review M.A.902 Validity of the airworthiness review certificate M.A.903 Transfer of aircraft registration within the EU M.A.904 Airworthiness review of aircraft imported into the EU M.A.905 Findings SECTION B  PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A  GENERAL M.B.101 Scope M.B.102 Competent authority M.B.103 Acceptable means of compliance M.B.104 Record-keeping M.B.105 Mutual exchange of information SUBPART B  ACCOUNTABILITY M.B.201 Responsibilities SUBPART C  CONTINUING AIRWORTHINESS M.B.301 Maintenance programme M.B.302 Exemptions M.B.303 Aircraft continuing airworthiness monitoring M.B.304 Revocation, suspension and limitation SUBPART D  MAINTENANCE STANDARDS SUBPART E  COMPONENTS SUBPART F  MAINTENANCE ORGANISATION M.B.601 Application M.B.602 Initial Approval M.B.603 Issue of approval M.B.604 Continuing oversight M.B.605 Findings M.B.606 Changes M.B.607 Revocation, suspension and limitation of an approval SUBPART G  CONTINUING AIRWORTHINESS MANAGEMENT ORGANISATION M.B.701 Application M.B.702 Initial approval M.B.703 Issue of approval M.B.704 Continuing oversight M.B.705 Findings M.B.706 Changes M.B.707 Revocation, suspension and limitation of an approval SUBPART H  CERTIFICATE OF RELEASE TO SERVICE  CRS SUBPART I  AIRWORTHINESS REVIEW CERTIFICATE M.B.901 Assessment of recommendations M.B.902 Airworthiness review by the competent authority M.B.903 Findings Appendix I  Continuing Airworthiness Arrangement Appendix II  Authorised Release Certificate  EASA Form 1 Appendix III  Airworthiness Review Certificate  EASA Form 15 Appendix IV  Class and Ratings System used for the Approval of Maintenance Organisations referred to in Annex I (Part-M) Subpart F and in Annex II (Part-145) Appendix V  Maintenance Organisation Approval referred to in Annex I (Part-M) Subpart F Appendix VI  Continuing Airworthiness Management Organisation Approval referred to in Annex I (Part-M) Subpart G Appendix VII  Complex Maintenance Tasks Appendix VIII  Limited Pilot Owner Maintenance; 2. in point M.A.301, point 2 is replaced by the following: 2. The rectification in accordance with the data specified in point M.A.304 and/or point M.A.401, as applicable, of any defect and damage affecting safe operation, taking into account, for all large aircraft or aircraft used for commercial air transport, the minimum equipment list and configuration deviation list as applicable to the aircraft type; 3. point M.A.305 is amended as follows: (i) paragraph (a) is replaced by the following: (a) At the completion of any maintenance, the certificate of release to service required by point M.A.801 or point 145.A.50 shall be entered in the aircraft continuing airworthiness records. Each entry shall be made as soon as practicable but in no case more than 30 days after the day of the maintenance action.; (ii) paragraph (e) is replaced by the following: (e) In addition to the authorised release document, EASA Form 1 or equivalent, the following information relevant to any component installed (engine, propeller, engine module or service life-limited component) shall be entered in the appropriate engine or propeller logbook, engine module or service life limited component log card: 1. identification of the component; and 2. the type, serial number and registration, as appropriate, of the aircraft, engine, propeller, engine module or service life-limited component to which the particular component has been fitted, along with the reference to the installation and removal of the component; and 3. the date together with the components accumulated total flight time and/or flight cycles and/or landings and/or calendar time, as appropriate; and 4. the current paragraph (d) information applicable to the component.; (iii) paragraph (h) is replaced by the following: (h) An owner or operator shall ensure that a system has been established to keep the following records for the periods specified: 1. all detailed maintenance records in respect of the aircraft and any service life-limited component fitted thereto, until such time as the information contained therein is superseded by new information equivalent in scope and detail but not less than 36 months after the aircraft or component has been released to service; and 2. the total time in service (hours, calendar time, cycles and landings) of the aircraft and all service life-limited components, at least 12 months after the aircraft or component has been permanently withdrawn from service; and 3. the time in service (hours, calendar time, cycles and landings) as appropriate, since last scheduled maintenance of the component subjected to a service life limit, at least until the component scheduled maintenance has been superseded by another scheduled maintenance of equivalent work scope and detail; and 4. the current status of compliance with maintenance programme such that compliance with the approved aircraft maintenance programme can be established, at least until the aircraft or component scheduled maintenance has been superseded by other scheduled maintenance of equivalent work scope and detail; and 5. the current status of airworthiness directives applicable to the aircraft and components, at least 12 months after the aircraft or component has been permanently withdrawn from service; and 6. details of current modifications and repairs to the aircraft, engine(s), propeller(s) and any other component vital to flight safety, at least 12 months after they have been permanently withdrawn from service.; 4. in point M.A.401(b), point 1 is replaced by the following: 1. any applicable requirement, procedure, standard or information issued by the competent authority or the Agency,; 5. point M.A.503 is replaced by the following: M.A.503 Service life limited components (a) Installed service life limited components shall not exceed the approved service life limit as specified in the approved maintenance programme and airworthiness directives, except as provided for in point M.A.504(c). (b) The approved service life is expressed in calendar time, flight hours, landings or cycles, as appropriate. (c) At the end the approved service life, the component must be removed from the aircraft for maintenance, or for disposal in the case of components with a certified life limit.; 6. point M.A.602 is replaced by the following: M.A.602 Application An application for issue or change of a maintenance organisation approval shall be made on a form and in a manner established by the competent authority; 7. point M.A.603 is replaced by the following: M.A.603 Extent of approval (a) An organisation involved in activities subject to this Subpart shall not exercise its activities unless approved by the competent authority. Appendix V to Annex I (Part-M) provides the template certificate for this approval. (b) The maintenance organisation's manual referred to in point M.A.604 shall specify the scope of work deemed to constitute approval. Appendix IV to Annex I (Part-M) defines all classes and ratings possible under Subpart F. (c) An approved maintenance organisation may fabricate, in conformity with maintenance data, a restricted range of parts for the use in the course of undergoing work within its own facilities, as identified in the maintenance organisation manual.; 8. point M.A.614(c) is replaced by the following: (c) The approved maintenance organisation shall retain a copy of all maintenance records and any associated maintenance data for three years from the date the aircraft or aircraft component to which the work relates was released from the approved maintenance organisation. 1. The records under this paragraph shall be stored in a manner that ensures protection from damage, alteration and theft. 2. All computer hardware used to ensure backup shall be stored in a different location from that containing the working data in an environment that ensures they remain in good condition. 3. Where an approved maintenance organisation terminates its operation, all retained maintenance records covering the last three years shall be distributed to the last owner or customer of the respective aircraft or component or shall be stored as specified by the competent authority.; 9. point M.A.702 is replaced by the following: M.A.702 Application An application for issue or change of a continuing airworthiness management organisation approval shall be made on a form and in a manner established by the competent authority.; 10. point M.A.704(a) is modified as follows: (i) point (4) is replaced by the following: (4) an organisation chart showing associated chains of responsibility between all the person(s) referred to in points M.A.706(a), M.A.706(c), M.A.706(d) and M.A.706(i).; (ii) point (5) is replaced by the following: (5) a list of the airworthiness staff referred to in point M.A.707, specifying, where applicable, the staff authorised to issue permits to fly in accordance with point M.A.711(c).; 11. in point M.A.706, the following paragraph (k) is added: (k) For all large aircraft and for aircraft used for commercial air transport the organisation shall establish and control the competence of personnel involved in the continuing airworthiness management, airworthiness review and/or quality audits in accordance with a procedure and to a standard agreed by the competent authority.; 12. point M.A.707(a) is replaced by the following: (a) To be approved to carry out airworthiness reviews and, if applicable, to issue permits to fly, an approved continuing airworthiness management organisation shall have appropriate airworthiness review staff to issue airworthiness review certificates or recommendations referred to in Section A of Subpart I and, if applicable, to issue a permit to fly in accordance with point M.A.711(c): 1. For all aircraft used in commercial air transport, and aircraft above 2 730 kg MTOM, except balloons, these staff shall have acquired: (a) at least five years experience in continuing airworthiness; and (b) an appropriate license in compliance with Annex III (Part-66) or an aeronautical degree or a national equivalent; and (c) formal aeronautical maintenance training; and (d) a position within the approved organisation with appropriate responsibilities. (e) Notwithstanding points (a) to (d), the requirement laid down in point M.A.707(a)1(b) may be replaced by five years of experience in continuing airworthiness additional to those already required by point M.A.707(a)1(a). 2. For aircraft not used in commercial air transport of 2 730 kg MTOM and below, and balloons, these staff shall have acquired: (a) at least three years experience in continuing airworthiness, and (b) an appropriate license in compliance with Annex III (Part-66) or an aeronautical degree or a national equivalent; and (c) appropriate aeronautical maintenance training; and (d) a position within the approved organisation with appropriate responsibilities; (e) Notwithstanding points (a) to (d), the requirement laid down in point M.A.707(a)2(b) may be replaced by four years of experience in continuing airworthiness additional to those already required by point M.A.707(a)2(a).; 13. point M.A.710 is replaced by the following: M.A.710 Airworthiness review (a) To satisfy the requirement for the airworthiness review of an aircraft referred to in point M.A.901, a full documented review of the aircraft records shall be carried out by the approved continuing airworthiness management organisation in order to be satisfied that: 1. airframe, engine and propeller flying hours and associated flight cycles have been properly recorded; and 2. the flight manual is applicable to the aircraft configuration and reflects the latest revision status; and 3. all the maintenance due on the aircraft according to the approved maintenance programme has been carried out; and 4. all known defects have been corrected or, when applicable, carried forward in a controlled manner; and 5. all applicable airworthiness directives have been applied and properly registered; and 6. all modifications and repairs applied to the aircraft have been registered and are approved according to the Annex (Part-21) of Regulation (EC) No 1702/2003; and 7. all service life limited components installed on the aircraft are properly identified, registered and have not exceeded their approved service life limit; and 8. all maintenance has been released in accordance with Annex I (Part-M); and 9. the current mass and balance statement reflects the configuration of the aircraft and is valid; and 10. the aircraft complies with the latest revision of its type design approved by the Agency; and 11. if required, the aircraft holds a noise certificate corresponding to the current configuration of the aircraft in compliance with Subpart I of the Annex (Part-21) of Regulation (EC) No 1702/2003. (b) The airworthiness review staff of the approved continuing airworthiness management organisation shall carry out a physical survey of the aircraft. For this survey, airworthiness review staff not appropriately qualified to Annex III (Part-66) shall be assisted by such qualified personnel. (c) Through the physical survey of the aircraft, the airworthiness review staff shall ensure that: 1. all required markings and placards are properly installed; and 2. the aircraft complies with its approved flight manual; and 3. the aircraft configuration complies with the approved documentation; and 4. no evident defect can be found that has not been addressed according to point M.A.403; and 5. no inconsistencies can be found between the aircraft and the paragraph (a) documented review of records. (d) By derogation to point M.A.901(a), the airworthiness review can be anticipated by a maximum period of 90 days without loss of continuity of the airworthiness review pattern, to allow the physical review to take place during a maintenance check. (e) The airworthiness review certificate (EASA Form 15b) or the recommendation for the issue of the airworthiness review certificate (EASA Form 15a) referred to in Appendix III to Annex I (Part-M) can only be issued: 1. by airworthiness review staff appropriately authorised in accordance with point M.A.707 on behalf of the approved continuing airworthiness management organisation or by certifying staff in cases provided for in point M.A.901(g); and 2. when satisfied that the airworthiness review has been completely carried out and that there is no non-compliance which is known to endanger flight safety. (f) A copy of any airworthiness review certificate issued or extended for an aircraft shall be sent to the Member State of Registry of that aircraft within 10 days. (g) Airworthiness review tasks shall not be sub-contracted. (h) Should the outcome of the airworthiness review be inconclusive, the competent authority shall be informed as soon as practicable but in any case within 72 hours of the organisation identifying the condition to which the review relates.; 14. point M.A.711 is modified as follows: (i) point (a)1 is replaced by the following: 1. manage the continuing airworthiness of aircraft, except those involved in commercial air transport, as listed on the approval certificate.; (ii) the following point (c) is added: (c) A continuing airworthiness management organisation whose approval includes the privileges referred to in point M.A.711(b) may additionally be approved to issue a permit to fly in accordance with Part 21A.711(d) of the Annex (Part-21) to Regulation (EC) No 1702/2003 for the particular aircraft for which the organisation is approved to issue the airworthiness review certificate, when the continuing airworthiness management organisation is attesting conformity with approved flight conditions, subject to an adequate approved procedure in the exposition referred to in point M.A.704.; 15. point M.A.714 is replaced by the following: M.A.714 Record-keeping (a) The continuing airworthiness management organisation shall record all details of work carried out. The records required by M.A.305 and if applicable M.A.306 shall be retained. (b) If the continuing airworthiness management organisation has the privilege referred to in point M.A.711(b), it shall retain a copy of each airworthiness review certificate and recommendation issued or, as applicable, extended, together with all supporting documents. In addition, the organisation shall retain a copy of any airworthiness review certificate that it has extended under the privilege referred to in point M.A.711(a)4. (c) If the continuing airworthiness management organisation has the privilege referred to in point M.A.711(c), it shall retain a copy of each permit to fly issued in accordance with the provisions of point 21A.729 of the Annex (Part-21) to Regulation (EC) No 1702/2003. (d) The continuing airworthiness management organisation shall retain a copy of all records referred to in paragraphs (b) and (c) until two years after the aircraft has been permanently withdrawn from service. (e) The records shall be stored in a manner that ensures protection from damage, alteration and theft. (f) All computer hardware used to ensure backup shall be stored in a different location from that containing the working data in an environment that ensures they remain in good condition. (g) Where continuing airworthiness management of an aircraft is transferred to another organisation or person, all retained records shall be transferred to the said organisation or person. The time periods prescribed for the retention of records shall continue to apply to the said organisation or person. (h) Where a continuing airworthiness management organisation terminates its operation, all retained records shall be transferred to the owner of the aircraft.; 16. in point M.A.901(i), point 1 is replaced by the following: 1. when the aircraft is managed by a continuing airworthiness management organisation approved in accordance with Section A, Subpart G of this Annex (Part M) located in a third country,; 17. in point M.A.905, paragraph (c) is replaced by the following: (c) After receipt of notification of findings according to point M.B.903, the person or organisation accountable referred to in point M.A.201 shall define a corrective action plan and demonstrate corrective action to the satisfaction of the competent authority within a period agreed with this authority including appropriate corrective action to prevent reoccurrence of the finding and its root cause.; 18. in point M.B.104(d), point 7 is replaced by the following: 7. any document approved by the competent authority pursuant to Annex I (Part-M) or Annex III (EU-OPS) of Regulation (EEC) No 3922/91.; 19. Appendix II is replaced by the following: Appendix II Authorised Release Certificate EASA Form 1 These instructions relate only to the use of the EASA Form 1 for maintenance purposes. Attention is drawn to Appendix I to Annex (Part-21) of Regulation (EC) No 1702/2003 which covers the use of the EASA Form 1 for production purposes. 1. PURPOSE AND USE 1.1. The primary purpose of the Certificate is to declare the airworthiness of maintenance work undertaken on products, parts and appliances (hereafter referred to as item(s) ). 1.2. Correlation must be established between the Certificate and the item(s). The originator must retain a Certificate in a form that allows verification of the original data. 1.3. The Certificate is acceptable to many airworthiness authorities, but may be dependent on the existence of bilateral agreements and/or the policy of the airworthiness authority. The approved design data  mentioned in this Certificate then means approved by the airworthiness authority of the importing country. 1.4. The Certificate is not a delivery or shipping note. 1.5. Aircraft are not to be released using the Certificate. 1.6. The Certificate does not constitute approval to install the item on a particular aircraft, engine, or propeller but helps the end user determine its airworthiness approval status. 1.7. A mixture of production released and maintenance released items is not permitted on the same Certificate. 2. GENERAL FORMAT 2.1. The Certificate must comply with the format attached including block numbers and the location of each block. The size of each block may however be varied to suit the individual application, but not to the extent that would make the Certificate unrecognisable. 2.2. The Certificate must be in landscape  format but the overall size may be significantly increased or decreased so long as the Certificate remains recognisable and legible. If in doubt consult the Competent Authority. 2.3. The User/Installer responsibility statement can be placed on either side of the form. 2.4. All printing must be clear and legible to permit easy reading. 2.5. The Certificate may either be pre-printed or computer generated but in either case the printing of lines and characters must be clear and legible and in accordance with the defined format. 2.6. The Certificate should be in English, and if appropriate, in one or more other languages. 2.7. The details to be entered on the Certificate may be either machine/computer printed or hand-written using block letters and must permit easy reading. 2.8. Limit the use of abbreviations to a minimum, to aid clarity. 2.9. The space remaining on the reverse side of the Certificate may be used by the originator for any additional information but must not include any certification statement. Any use of the reverse side of the Certificate must be referenced in the appropriate block on the front side of the Certificate 3. COPIES 3.1. There is no restriction in the number of copies of the Certificate sent to the customer or retained by the originator. 4. ERROR(S) ON A CERTIFICATE 4.1. If an end-user finds an error(s) on a Certificate, he must identify it/them in writing to the originator. The originator may issue a new Certificate only if the error(s) can be verified and corrected. 4.2. The new Certificate must have a new tracking number, signature and date. 4.3. The request for a new Certificate may be honoured without re-verification of the item(s) condition. The new Certificate is not a statement of current condition and should refer to the previous Certificate in block 12 by the following statement; This Certificate corrects the error(s) in block(s) [enter block(s) corrected] of the Certificate [enter original tracking number] dated [enter original issuance date] and does not cover conformity/condition/release to service . Both Certificates should be retained according to the retention period associated with the first. 5. COMPLETION OF THE CERTIFICATE BY THE ORIGINATOR Block 1 Approving Competent Authority/Country State the name and country of the competent authority under whose jurisdiction this Certificate is issued. When the competent authority is the Agency, only EASA  must be stated. Block 2 EASA Form 1 header Block 3 Form Tracking Number Enter the unique number established by the numbering system/procedure of the organisation identified in block 4; this may include alpha/numeric characters. Block 4 Organisation Name and Address Enter the full name and address of the approved organisation (refer to EASA form 3) releasing the work covered by this Certificate. Logos, etc., are permitted if the logo can be contained within the block. Block 5 Work Order/Contract/Invoice To facilitate customer traceability of the item(s), enter the work order number, contract number, invoice number, or similar reference number. Block 6 Item Enter line item numbers when there is more than one line item. This block permits easy cross-referencing to the Remarks block 12. Block 7 Description Enter the name or description of the item. Preference should be given to the term used in the instructions for continued airworthiness or maintenance data (e.g. Illustrated Parts Catalogue, Aircraft Maintenance Manual, Service Bulletin, Component Maintenance Manual). Block 8 Part Number Enter the part number as it appears on the item or tag/packaging. In case of an engine or propeller the type designation may be used. Block 9 Quantity State the quantity of items. Block 10 Serial Number If the item is required by regulations to be identified with a serial number, enter it here. Additionally, any other serial number not required by regulation may also be entered. If there is no serial number identified on the item, enter N/A . Block 11 Status/Work The following describes the permissible entries for block 11. Enter only one of these terms  where more than one may be applicable, use the one that most accurately describes the majority of the work performed and/or the status of the article. (i) Overhauled. Means a process that ensures the item is in complete conformity with all the applicable service tolerances specified in the type certificate holders, or equipment manufacturers instructions for continued airworthiness, or in the data which is approved or accepted by the Authority. The item will be at least disassembled, cleaned, inspected, repaired as necessary, reassembled and tested in accordance with the above specified data. (ii) Repaired. Rectification of defect(s) using an applicable standard (1). (iii) Inspected/Tested. Examination, measurement, etc. in accordance with an applicable standard (1) (e.g. visual inspection, functional testing, bench testing etc.). (iv) Modified. Alteration of an item to conform to an applicable standard (1). Block 12 Remarks Describe the work identified in Block 11, either directly or by reference to supporting documentation, necessary for the user or installer to determine the airworthiness of item(s) in relation to the work being certified. If necessary, a separate sheet may be used and referenced from the main EASA Form 1. Each statement must clearly identify which item(s) in Block 6 it relates to. Examples of information to be entered in block 12 are: (i) Maintenance data used, including the revision status and reference. (ii) Compliance with airworthiness directives or service bulletins. (iii) Repairs carried out. (iv) Modifications carried out. (v) Replacement parts installed. (vi) Life limited parts status. (vii) Deviations from the customer work order. (viii) Release statements to satisfy a foreign Civil Aviation Authority maintenance requirement. (ix) Information needed to support shipment with shortages or re-assembly after delivery. (x) For maintenance organisations approved in accordance with Subpart F of Annex I (Part-M), the component certificate of release to service statement referred to in point M.A.613: Certifies that, unless otherwise specified in this block, the work identified in block 11 and described in this block was accomplished in accordance to the requirements of Section A, Subpart F of Annex I (Part-M) to Regulation (EC) No 2042/2003 and in respect to that work the item is considered ready for release to service. THIS IS NOT A RELEASE UNDER ANNEX II (PART-145) TO REGULATION (EC) NO 2042/2003.  If printing the data from an electronic EASA Form 1, any appropriate data not fit for other blocks should be entered in this block. Block 13a-13e General Requirements for blocks 13a-13e: Not used for maintenance release. Shade, darken, or otherwise mark to preclude inadvertent or unauthorised use. Block 14a Mark the appropriate box(es) indicating which regulations apply to the completed work. If the box other regulations specified in block 12  is marked, then the regulations of the other airworthiness authority(ies) must be identified in block 12. At least one box must be marked, or both boxes may be marked, as appropriate. For all maintenance carried out by maintenance organisations approved in accordance with Section A, Subpart F of Annex I (Part M) to Regulation (EC) No 2042/2003, the box other regulation specified in block 12  shall be ticked and the certificate of release to service statement made in block 12. In that case, the certification statement unless otherwise specified in this block  is intended to address the following cases; (a) Where the maintenance could not be completed. (b) Where the maintenance deviated from the standard required by Annex I (Part-M). (c) Where the maintenance was carried out in accordance with a requirement other than that specified in Annex I (Part-M). In this case block 12 shall specify the particular national regulation. For all maintenance carried out by maintenance organisations approved in accordance with Section A of Annex II (Part-145) to Regulation (EC) No 2042/2003, the certification statement unless otherwise specified in block 12  is intended to address the following cases: (a) Where the maintenance could not be completed. (b) Where the maintenance deviated from the standard required by Annex II (Part-145). (c) Where the maintenance was carried out in accordance with a requirement other than that specified in Annex II (Part-145). In this case block 12 shall specify the particular national regulation. Block 14b Authorised Signature This space shall be completed with the signature of the authorised person. Only persons specifically authorised under the rules and policies of the Competent Authority are permitted to sign this block. To aid recognition, a unique number identifying the authorised person may be added. Block 14c Certificate/Approval Number Enter the Certificate/Approval number/reference. This number or reference is issued by the Competent Authority. Block 14d Name Enter the name of the person signing block 14b in a legible form. Block 14e Date Enter the date on which block 14b is signed, the date must be in the format dd = 2 digit day, mmm = first 3 letters of the month, yyyy = 4 digit year User/Installer Responsibilities Place the following statement on the Certificate to notify end users that they are not relieved of their responsibilities concerning installation and use of any item accompanied by the form: THIS CERTIFICATE DOES NOT AUTOMATICALLY CONSTITUTE AUTHORITY TO INSTALL. WHERE THE USER/INSTALLER PERFORMS WORK IN ACCORDANCE WITH REGULATIONS OF AN AIRWORTHINESS AUTHORITY DIFFERENT THAN THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1, IT IS ESSENTIAL THAT THE USER/INSTALLER ENSURES THAT HIS/HER AIRWORTHINESS AUTHORITY ACCEPTS ITEMS FROM THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1. STATEMENTS IN BLOCKS 13A AND 14A DO NOT CONSTITUTE INSTALLATION CERTIFICATION. IN ALL CASES AIRCRAFT MAINTENANCE RECORDS MUST CONTAIN AN INSTALLATION CERTIFICATION ISSUED IN ACCORDANCE WITH THE NATIONAL REGULATIONS BY THE USER/INSTALLER BEFORE THE AIRCRAFT MAY BE FLOWN.  20. Appendix III is replaced by the following: Appendix III Airworthiness Review Certificate  EASA Form 15 21. Appendix IV is replaced by the following: Appendix IV Class and Ratings System to be used for the Approval of Maintenance Organisations referred to in Annex I (Part-M) Subpart F and Annex II (Part-145) 1. Except as stated otherwise for the smallest organisations in paragraph 12, the table referred to in point 13 provides the standard system for the approval of maintenance organisation under Subpart F of Annex I (Part-M) and Annex II (Part-145). An organisation must be granted an approval ranging from a single class and rating with limitations to all classes and ratings with limitations. 2. In addition to the table referred to in point 13, the approved maintenance organisation is required to indicate its scope of work in its maintenance organisation manual/exposition. See also paragraph 11. 3. Within the approval class(es) and rating(s) granted by the competent authority, the scope of work specified in the maintenance organisation exposition defines the exact limits of approval. It is therefore essential that the approval class(es) and rating(s) and the organisations scope of work are matching. 4. A category A class rating means that the approved maintenance organisation may carry out maintenance on the aircraft and any component (including engines and/or Auxiliary Power Units (APUs), in accordance with aircraft maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the aircraft. Nevertheless, such A-rated approved maintenance organisation may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. This will be subject to a control procedure in the maintenance organisation exposition to be approved by the competent authority. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. 5. A category B class rating means that the approved maintenance organisation may carry out maintenance on the uninstalled engine and/or APU and engine and/or APU components, in accordance with engine and/or APU maintenance data or, if agreed by the competent authority, in accordance with component maintenance data, only whilst such components are fitted to the engine and/or APU. Nevertheless, such B-rated approved maintenance organisation may temporarily remove a component for maintenance, in order to improve access to that component, except when such removal generates the need for additional maintenance not eligible for the provisions of this paragraph. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. A maintenance organisation approved with a category B class rating may also carry out maintenance on an installed engine during base  and line  maintenance subject to a control procedure in the maintenance organisation exposition to be approved by the competent authority. The maintenance organisation exposition scope of work shall reflect such activity where permitted by the competent authority. 6. A category C class rating means that the approved maintenance organisation may carry out maintenance on uninstalled components (excluding engines and APUs) intended for fitment to the aircraft or engine/APU. The limitation section will specify the scope of such maintenance thereby indicating the extent of approval. A maintenance organisation approved with a category C class rating may also carry out maintenance on an installed component during base and line maintenance or at an engine/APU maintenance facility subject to a control procedure in the maintenance organisation exposition to be approved by the competent authority. The maintenance organisation exposition scope of work shall reflect such activity where permitted by the competent authority. 7. A category D class rating is a self contained class rating not necessarily related to a specific aircraft, engine or other component. The D1  Non Destructive Testing (NDT) rating is only necessary for an approved maintenance organisation that carries out NDT as a particular task for another organisation. A maintenance organisation approved with a class rating in A or B or C category may carry out NDT on products it is maintaining subject to the maintenance organisation exposition containing NDT procedures, without the need for a D1 class rating. 8. In the case of maintenance organisations approved in accordance with Annex II (Part-145), category A class ratings are subdivided into Base  or Line  maintenance. Such an organisation may be approved for either Base  or Line  maintenance or both. It should be noted that a Line  facility located at a main base facility requires a Line  maintenance approval. 9. The limitation section is intended to give the competent authorities the flexibility to customise the approval to any particular organisation. Ratings shall be mentioned on the approval only when appropriately limited. The table referred to in point 13 specifies the types of limitation possible. Whilst maintenance is listed last in each class rating it is acceptable to stress the maintenance task rather than the aircraft or engine type or manufacturer, if this is more appropriate to the organisation (an example could be avionic systems installations and related maintenance). Such mention in the limitation section indicates that the maintenance organisation is approved to carry out maintenance up to and including this particular type/task. 10. When reference is made to series, type and group in the limitation section of class A and B, series means a specific type series such as Airbus 300 or 310 or 319 or Boeing 737-300 series or RB211-524 series or Cessna 150 or Cessna 172 or Beech 55 series or continental O-200 series etc; type means a specific type or model such as Airbus 310-240 type or RB 211-524 B4 type or Cessna 172RG type; any number of series or types may be quoted; group means for example Cessna single piston engine aircraft or Lycoming non-supercharged piston engines etc. 11. When a lengthy capability list is used which could be subject to frequent amendment, then such amendment may be in accordance with the indirect approval procedure referred to in points M.A.604(c) and M.B.606(c) or 145.A.70(c) and 145.B.40, as applicable. 12. A maintenance organisation which employs only one person to both plan and carry out all maintenance can only hold a limited scope of approval rating. The maximum permissible limits are: CLASS RATING LIMITATION CLASS AIRCRAFT RATING A2 AEROPLANES 5 700 KG AND BELOW PISTON ENGINE 5 700 KG AND BELOW CLASS AIRCRAFT RATING A3 HELICOPTERS SINGLE PISTON ENGINE 3 175 KG AND BELOW CLASS AIRCRAFT RATING A4 AIRCRAFT OTHER THAN A1, A2 AND A3 NO LIMITATION CLASS ENGINES RATING B2 PISTON LESS THAN 450 HP CLASS COMPONENTS RATING OTHER THAN COMPLETE ENGINES OR APUS. C1 TO C22 AS PER CAPABILITY LIST CLASS SPECIALISED D1 NDT NDT METHOD(S) TO BE SPECIFIED. It should be noted that such an organisation may be further limited by the competent authority in the scope of approval dependent upon the capability of the particular organisation. 13. Table CLASS RATING LIMITATION BASE LINE AIRCRAFT A1 Aeroplanes above 5 700 kg [Rating reserved to Maintenance Organisations approved in accordance with Annex II (Part-145)] [Shall state aeroplane manufacturer or group or series or type and/or the maintenance tasks] Example: Airbus A320 Series [YES/NO]* [YES/NO]* A2 Aeroplanes 5 700 kg and below [Shall state aeroplane manufacturer or group or series or type and/or the maintenance tasks] Example: DHC-6 Twin Otter Series [YES/NO]* [YES/NO]* A3 Helicopters [Shall state helicopter manufacturer or group or series or type and/or the maintenance task(s)] Example: Robinson R44 [YES/NO]* [YES/NO]* A4 Aircraft other than A1, A2 and A3 [Shall state aircraft series or type and/or the maintenance task(s).] [YES/NO]* [YES/NO]* ENGINES B1 Turbine [Shall state engine series or type and/or the maintenance task(s)] Example: PT6A Series B2 Piston [Shall state engine manufacturer or group or series or type and/or the maintenance task(s)] B3 APU [Shall state engine manufacturer or series or type and/or the maintenance task(s)] COMPONENTS OTHER THAN COMPLETE ENGINES OR APUs C1 Air Cond & Press [Shall state aircraft type or aircraft manufacturer or component manufacturer or the particular component and/or cross refer to a capability list in the exposition and/or the maintenance task(s).] Example: PT6A Fuel Control C2 Auto Flight C3 Comms and Nav C4 Doors  Hatches C5 Electrical Power & Lights C6 Equipment C7 Engine  APU C8 Flight Controls C9 Fuel C10 Helicopter  Rotors C11 Helicopter  Trans C12 Hydraulic Power C13 Indicating  recording system C14 Landing Gear C15 Oxygen C16 Propellers C17 Pneumatic & Vacuum C18 Protection ice/rain/fire C19 Windows C20 Structural C21 Water ballast C22 Propulsion Augmentation SPECIALISED SERVICES D1 Non Destructive Testing [Shall state particular NDT method(s)] 22. Appendix V is replaced by the following: Appendix V Maintenance Organisation Approval referred to in Annex I (Part-M) Subpart F 23. Appendix VI is replaced by the following: Appendix VI Continuing Airworthiness Management Organisation Approval referred to in Annex I (Part-M) Subpart G 2. Annex II (Part-145) to Regulation (EC) No 2042/2003 is amended as follows: 1. The following table of contents is inserted after the title (Part-145): CONTENTS 145.1 General SECTION A  TECHNICAL REQUIREMENTS 145.A.10 Scope 145.A.15 Application 145.A.20 Terms of approval 145.A.25 Facility requirements 145.A.30 Personnel requirements 145.A.35 Certifying staff and category B1 and B2 support staff 145.A.40 Equipment, tools and material 145.A.42 Acceptance of components 145.A.45 Maintenance data 145.A.47 Production planning 145.A.50 Certification of maintenance 145.A.55 Maintenance records 145.A.60 Occurrence reporting 145.A.65 Safety and quality policy, maintenance procedures and quality system 145.A.70 Maintenance organisation exposition 145.A.75 Privileges of the organisation 145.A.80 Limitations on the organisation 145.A.85 Changes to the organisation 145.A.90 Continued validity 145.A.95 Findings SECTION B  PROCEDURES FOR COMPETENT AUTHORITIES 145.B.01 Scope 145.B.10 Competent authority 145.B.15 Organisations located in several Member States 145.B.17 Acceptable means of compliance 145.B.20 Initial approval 145.B.25 Issue of approval 145.B.30 Continuation of an approval 145.B.35 Changes 145.B.40 Changes to the Maintenance Organisation Exposition 145.B.45 Revocation, suspension and limitation of approval 145.B.50 Findings 145.B.55 Record-keeping 145.B.60 Exemptions Appendix I  Authorised Release Certificate EASA Form 1 Appendix II  Class and Ratings System used for the Approval of Maintenance Organisations referred to in Annex I (Part-M) Subpart F and in Annex II (Part-145) Appendix III  Maintenance Organisation Approval referred to in Annex II (Part-145) Appendix IV  Conditions for the use of staff not qualified in accordance with points 145.A.30(j) 1 and 2; 2. the title of the section A is replaced by the following: SECTION A TECHNICAL REQUIREMENTS; 3. point 145.A.15 is replaced by the following: 145.A.15 Application An application for the issue or change of an approval shall be made to the competent authority in a form and manner established by such authority.; 4. point 145.A.20 is replaced by the following: 145.A.20 Terms of Approval The organisation shall specify the scope of work deemed to constitute approval in its exposition (Appendix IV to Annex I (Part-M) contains a table of all classes and ratings).; 5. point 145.A.35 is amended as follows: (i) paragraph (b) is replaced by the following: (b) Excepting those cases listed in 145.A.30(j) the organisation may only issue a certification authorisation to certifying staff in relation to the basic categories or subcategories and any type rating listed on the aircraft maintenance licence as required by Annex III (Part-66), subject to the licence remaining valid throughout the validity period of the authorisation and the certifying staff remaining in compliance with this Annex III (Part-66).; (ii) paragraph (j) is replaced by the following: (j) The organisation shall maintain a record of all certifying staff and category B1 and B2 support staff, which shall contain: 1. the details of any aircraft maintenance licence held under Annex III (Part-66); and 2. all relevant training completed; and 3. the scope of the certification authorisations issued, where relevant; and 4. particulars of staff with limited or one-off certification authorisations. The organisation shall retain the record for at least three years after the staff referred to in this paragraph have ceased employment with the organisation or as soon as the authorisation has been withdrawn. In addition, upon request, the maintenance organisation shall furnish the staff referred to in this paragraph with a copy of their personal record on leaving the organisation. The staff referred to in this paragraph shall be given access on request to their personal records as detailed above.; 6. point 145.A.50(d) is replaced by the following: (d) A certificate of release to service shall be issued at the completion of any maintenance on a component whilst off the aircraft. The authorised release certificate EASA Form 1  referred to in Appendix II to Annex I (Part-M) constitutes the component certificate of release to service. When an organisation maintains a component for its own use, an EASA Form 1 may not be necessary depending upon the organisation's internal release procedures defined in the exposition.; 7. point 145.A.55(c) is replaced by the following: (c) The organisation shall retain a copy of all detailed maintenance records and any associated maintenance data for three years from the date the aircraft or component to which the work relates was released from the organisation. 1. The records under this paragraph shall be stored in a manner that ensures protection from damage, alteration and theft. 2. Computer backup discs, tapes etc. shall be stored in a different location from that containing the working discs, tapes etc., in an environment that ensures they remain in good condition. 3. Where an organisation approved under this Part terminates its operation, all retained maintenance records covering the last two years shall be distributed to the last owner or customer of the respective aircraft or component or shall be stored as specified by the competent authority.; 8. in point 145.A.90(a), point 1 is replaced by the following: 1. the organisation remaining in compliance with Annex II (Part-145), in accordance with the provisions related to the handling of findings as specified under point 145.B.50; and; 9. point 145.B.40 is replaced by the following: 145.B.40 Changes to the Maintenance Organisation Exposition For any change to the Maintenance Organisation Exposition (MOE): 1. In the case of direct approval of the changes in accordance with point 145.A.70(b), the competent authority shall verify that the procedures specified in the exposition are in compliance with Annex II (Part-145) before formally notifying the approved organisation of the approval. 2. In the case an indirect approval procedure is used for the approval of the changes in accordance with point 145.A.70(c), the competent authority shall ensure (i) that the changes remain minor and (ii) that it has an adequate control over the approval of the changes to ensure they remain in compliance with the requirements of Annex II (Part-145).; 10. Appendix I is replaced by the following: Appendix I Authorised Release Certificate  EASA Form 1 The provisions of Appendix II to Annex I (Part-M) apply.; 11. Appendix II is replaced by the following: Appendix II Class and Ratings System used for the Approval of Maintenance Organisations referred to in Annex I (Part-M) Subpart F and Annex II (Part-145) The provisions of Appendix IV to Annex I (Part-M) apply.; 12. Appendix III is replaced by the following: Appendix III Maintenance Organisation Approval referred to in Annex II (Part-145) 3. Annex III (Part-66) to Regulation (EC) 2042/2003 is amended as follows: 1. the following table of contents is inserted after the title (Part-66): Contents 66.1 SECTION A  TECHNICAL REQUIREMENTS SUBPART A  AIRCRAFT MAINTENANCE LICENCE AEROPLANES AND HELICOPTERS 66.A.1 Scope 66.A.10 Application 66.A.15 Eligibility 66.A.20 Privileges 66.A.25 Basic knowledge requirements 66.A.30 Experience requirements 66.A.40 Continued validity of the aircraft maintenance licence 66.A.45 Type/task training and ratings 66.A.55 Evidence of qualification 66.A.70 Conversion provisions SUBPART B  AIRCRAFT OTHER THAN AEROPLANES AND HELICOPTERS 66.A.100 General SUBPART C  COMPONENTS 66.A.200 General SECTION B  PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A  GENERAL 66.B.05 Scope 66.B.10 Competent authority 66.B.15 Acceptable means of compliance 66.B.20 Record-keeping 66.B.25 Mutual exchange of information 66.B.30 Exemptions SUBPART B  ISSUE OF AN AIRCRAFT MAINTENANCE LICENCE 66.B.100 Procedure for the issue of an aircraft maintenance licence by the competent authority 66.B.105 Procedure for the issue of an aircraft maintenance licence via the Part-145 approved maintenance organisation 66.B.110 Procedure for the change of an aircraft maintenance licence to include an additional basic category or subcategory 66.B.115 Procedure for the change of an aircraft maintenance licence to include an aircraft type or group 66.B.120 Procedure for the renewal of an aircraft maintenance licence validity SUBPART C  EXAMINATIONS 66.B.200 Examination by the competent authority SUBPART D  CONVERSION OF NATIONAL QUALIFICATIONS 66.B.300 General 66.B.305 Conversion report for national qualifications 66.B.310 Conversion report for approved maintenance organisations authorisations SUBPART E  EXAMINATION CREDITS 66.B.400 General 66.B.405 Examination credit report SUBPART F  REVOCATION, SUSPENSION OR LIMITATION OF THE AIRCRAFT MAINTENANCE LICENCE 66.B.500 Revocation, suspension or limitation of the aircraft maintenance licence Appendix I  Basic Knowledge Requirements Appendix II  Basic Examination Standard Appendix III  Type training and Examination Standard Appendix IV  Experience requirements for extending a Part-66 Aircraft Maintenance Licence Appendix V  Application Form  EASA Form 19 Appendix VI  Aircraft Maintenance Licence referred to in Annex III (Part-66)  EASA Form 26; 2. the title of the section A is replaced by the following: SECTION A TECHNICAL REQUIREMENTS; 3. point 66.A.10 is replaced by the following: 66.A.10 Application (a) An application for an aircraft maintenance licence or change to such licence shall be made on an EASA Form 19 in a manner established by the competent authority and submitted thereto. (b) An application for the change to an aircraft maintenance licence shall be made to the competent authority of the Member State that first issued the aircraft maintenance licence. (c) In addition to the documents required in points 66.A.10(a), 66.A.10(b) and 66.B.105, as appropriate, the applicant for additional basic categories or subcategories to an aircraft maintenance licence shall submit his/her current original aircraft maintenance licence to the competent authority together with EASA Form 19. (d) Where the applicant for change of the basic categories qualifies for such change via the procedure referred to in point 66.B.100 in a Member State other than the Member State in which he/she first qualified, the application shall be sent to the Member State of first qualification. (e) Where the applicant for change of the basic categories qualifies for such change via the procedure referred to in point 66.B.105 in a Member State other than the Member State in which he/she first qualified, the maintenance organisation approved in accordance with Annex II (Part-145) shall send the aircraft maintenance licence together with the EASA Form 19 to the competent authority of the Member State of first qualification for Member State stamp and signature of the change or reissue of the licence.; 4. point 66.A.40 is replaced by the following: 66.A.40 Continued validity of the aircraft maintenance licence (a) The aircraft maintenance licence becomes invalid five years after its last issue or change, unless the holder submits his/her aircraft maintenance licence to the competent authority that issued it, in order to verify that the information contained in the licence is the same as that contained in the competent authority records, pursuant to point 66.B.120. (b) The holder of an aircraft maintenance licence shall complete the relevant parts of EASA Form 19 and submit it with the holder's copy of the licence to the competent authority that issued the original aircraft maintenance licence, unless the holder works in a maintenance organisation approved in accordance with Annex II (Part-145) that has a procedure in its exposition whereby such organisation may submit the necessary documentation on behalf of the aircraft maintenance licence holder. (c) Any certification privilege based upon a aircraft maintenance licence becomes invalid as soon as the aircraft maintenance licence is invalid. (d) The aircraft maintenance licence is only valid (i) when issued and/or changed by the competent authority and (ii) when the holder has signed the document.; 5. in point 66.A.45, paragraph (h) is replaced by the following: (h) Notwithstanding paragraph (c), ratings on aircraft other than large aircraft may also be granted, subject to satisfactory completion of the relevant category B1, B2 or C aircraft type examination and demonstration of practical experience on the aircraft type, unless the Agency has determined that the aircraft is complex, where paragraph (c) approved type training is required. In the case of a category C rating on aircraft other than large aircraft, for a person qualified by holding an academic degree as specified in point 66.A.30 (a) 5, the first relevant aircraft type examination shall be at the category B1 or B2 level. 1. Category B1, B2 and C approved type examinations must consist of a mechanical examination for category B1 and an avionics examination for category B2 and both mechanical and avionics examination for category C. 2. The examination shall comply with Appendix III to Annex III (Part-66). The examination shall be conducted by training organisations appropriately approved in accordance with Annex IV (Part-147) or by the competent authority. 3. Aircraft type practical experience shall include a representative cross section of maintenance activities relevant to the category.; 6. in point 66.B.10, paragraph (a) is replaced by the following: (a) General The Member State shall designate a competent authority with allocated responsibilities for the issuance, continuation, change, suspension or revocation of aircraft maintenance licences. This competent authority shall establish an organisational structure and documented procedures for ensuring compliance with Annex III (Part-66).; 7. in point 66.B.20, paragraph (a) is replaced by the following: (a) The competent authority shall establish a system of record-keeping that allows adequate traceability of the process to issue, revalidate, change, suspend or revoke each aircraft maintenance licence.; 8. in point 66.B.100, paragraph (b), Appendix 1 is replaced by Appendix I; 9. point 66.B.110 is replaced by the following: 66.B.110 Procedure for the change of an aircraft maintenance licence to include an additional basic category or subcategory (a) At the completion of the procedures specified in points 66.B.100 or 66.B.105, the competent authority shall endorse the additional basic category or subcategory on the aircraft maintenance licence by stamp and signature or reissue the licence. (b) The competent authority record system shall be changed accordingly.; 10. point 66.B.115 is replaced by the following: 66.B.115 Procedure for the change of an aircraft maintenance licence to include an aircraft type or group On receipt of a satisfactory EASA Form 19 and any supporting documentation demonstrating compliance with the applicable type rating and/or group rating requirements and the accompanying aircraft maintenance licence, the competent authority shall either endorse the applicant's aircraft maintenance licence with the aircraft type or group or reissue the said licence to include the aircraft type or group. The competent authority record system shall be changed accordingly.; 11. point 66.B.120 is replaced by the following: 66.B.120 Procedure for the renewal of an aircraft maintenance licence validity (a) The competent authority shall compare the holder's aircraft maintenance licence with the competent authority records and verify any pending revocation, suspension or change action pursuant to point 66.B.500. If the documents are identical and no action is pending pursuant to point 66.B.500, the holder's copy shall be renewed for five years and the file endorsed accordingly. (b) If the competent authority records are different from the aircraft maintenance licence held by the licence holder: 1. the competent authority shall investigate the reasons for such differences and may choose not to renew the aircraft maintenance licence; 2. the competent authority shall inform the licence holder and any known maintenance organisation approved in accordance with Annex I (Part-M) Subpart F or Annex II (Part-145) that may be directly affected of such fact; 3. the competent authority shall, if necessary, take action in accordance with point 66.B.500 to revoke, suspend or change the licence in question.; 12. in Appendix I, point 2 is amended as follows: (i) in module 7 maintenance practices, sub-module 7.7 is replaced by the following: Level A B1 B2 7.7 Electrical Wiring Interconnection System (EWIS) Continuity, insulation and bonding techniques and testing; Use of crimp tools: hand and hydraulic operated; Testing of crimp joints; Connector pin removal and insertion; Co-axial cables: testing and installation precautions; Identification of wire types, their inspection criteria and damage tolerance. Wiring protection techniques: Cable looming and loom support, cable clamps, protective sleeving techniques including heat shrink wrapping, shielding. EWIS installations, inspection, repair, maintenance and cleanliness standards. 1 3 3 (ii) in module 10 aviation legislation, sub-module 10.1 is replaced by the following: Level A B1 B2 10.1 Regulatory Framework Role of International Civil Aviation Organisation; Role of the Member States and National Aviation Authorities; Role of EASA; Role of the European Commission; Relationship between Part-21, Part-M, Part-145, Part-66, Part-147 and EU-OPS 1 1 1 (iii) in module 10 aviation legislation, sub-module 10.4 is replaced by the following: Level A B1 B2 10.4 EU-OPS Commercial Air Transport/Commercial Operations Air Operators Certificates; Operators Responsibilities, in particular regarding continuing airworthiness and maintenance; Documents to be carried on board; Aircraft Placarding (Markings); 1 1 1 (iv) in module 12 Helicopter Aerodynamics, Structures and Systems, sub-module 12.4 and 12.13 are replaced by the following: Level A3 A4 B1.3 B1.4 B2 12.4 Transmissions Gear boxes, main and tail rotors; Clutches, free wheel units and rotor brake. Tail rotor drive shafts, flexible couplings, bearings, vibration dampers and bearing hangers 1 3  Level A3 A4 B1.3 B1.4 B2 12.13 Ice and Rain Protection (ATA 30) Ice formation, classification and detection; Anti-icing and de-icing systems: electrical, hot air and chemical; Rain repellant and removal; Probe and drain heating. Wiper system 1 3  13. Appendix II Basic Examination Standard is amended as follows: (i) point 2.3 is replaced by the following: 2.3. Subject Module 3 Electrical Fundamentals: Category A-20 multi-choice and 0 essay questions. Time allowed 25 minutes. Category B1-50 multi-choice and 0 essay questions. Time allowed 65 minutes. Category B2-50 multi-choice and 0 essay questions. Time allowed 65 minutes.; (ii) points 2.17 and 2.18 are replaced by the following: 2.17. Subject Module 16 Piston Engine: Category A-50 multi-choice and 0 essay questions. Time allowed 65 minutes. Category B1-70 multi-choice and 0 essay questions. Time allowed 90 minutes. Category B2-None. 2.18. Subject Module 17 Propeller: Category A-20 multi-choice and 0 essay questions. Time allowed 25 minutes. Category B1-30 multi-choice and 0 essay questions. Time allowed 40 minutes. Category B2-None.; 14. Appendix V is replaced by the following: Appendix V Application Form  EASA Form 19 1. This appendix contains an example of the form used for application for the aircraft maintenance licence referred to in Annex III (Part-66). 2. The competent authority of the Member State may modify the EASA Form 19 only to include additional information necessary to support the case where the National requirements permit or require the aircraft maintenance licence issued in accordance with Annex III (Part-66) to be used outside the requirement of Annex II (Part-145) for non-commercial air transport purposes. 15. the following Appendix VI is added: Appendix VI Aircraft Maintenance Licence referred to in Annex III (Part-66) 1. An example of the aircraft maintenance licence referred to in Annex III (Part-66) can be found on the following pages. 2. The document must be printed in the standardised form shown but may be reduced in size to accommodate its computer generation if desired. When the size is reduced care should be exercised to ensure sufficient space is available in those places where official seals/stamps are required. Computer generated documents need not have all the boxes incorporated when any such box remains blank so long as the document can clearly be recognised as an aircraft maintenance licence issued in accordance with Annex III (Part-66). 3. The document may be printed in the English or the official language of the Member State concerned, except that if the official language of the Member State concerned is used, a second English copy must be attached for any licence holder that works outside that Member State to ensure understanding for the purpose of mutual recognition. 4. Each licence holder must have a unique licence number based upon a National identifier and an alpha-numeric designator. 5. The document may have the pages in any order and need not have some or any divider lines as long as the information contained is positioned such that each page layout can clearly be identified with the format of the example of the aircraft maintenance licence contained herein. 6. The document may be prepared (i) by the competent authority of the Member State or (ii) by any maintenance organisation approved in accordance with Annex II (Part-145) if the competent authority agrees so and subject to a procedure developed as part of the maintenance organisation exposition referred to in point 145.A.70 of Annex II (Part-145), except that in all cases the competent authority of the Member State will issue the document. 7. The preparation of any change to an existing aircraft maintenance licence may be carried out (i) by the competent authority of the Member State or (ii) any maintenance organisation approved in accordance with Annex II (Part-145) if the competent authority agrees so and subject to a procedure developed as part of the maintenance organisation exposition referred to in point 145.A.70 of Annex II (Part-145), except that in all cases the competent authority of the Member State will change the document. 8. The aircraft maintenance licence once issued is required to be kept by the person to whom it applies in good condition and who shall remain accountable for ensuring that no unauthorised entries are made. 9. Failure to comply with paragraph 8 may invalidate the document and could lead to the holder not being permitted to hold any certification authorisation pursuant to point 145.A.35 of Annex II (Part-145) and may result in prosecution under national law. 10. The aircraft maintenance licence delivered in accordance with Annex III (Part-66) is recognised in all Member States and it is not necessary to exchange the document when working in another Member State. 11. The annex to EASA Form 26 is optional and may only be used to include national privileges not covered by Annex III (Part-66), where such privileges were covered by the national regulation in force prior to the implementation of Annex III (Part-66). 12. For information the actual Annex III (Part-66) aircraft maintenance licence issued by the competent authority of the Member State may have the pages in a different order and may not have the divider lines. 13. With regard to the aircraft type rating page the competent authority of the Member State may choose not to issue this page until the first aircraft type rating needs to be endorsed and will need to issue more than one aircraft type rating page when there are a number to be listed. 14. Notwithstanding 13, each page issued will be in this format and contain the specified information for that page. 15. If there are no limitations applicable, the LIMITATIONS page will be issued stating No limitations . 16. Where a pre-printed format is used, any category, subcategory or type rating box which does not contain a rating entry shall be marked to show that the rating is not held. 17. Example of Aircraft Maintenance Licence referred to in Annex III (Part-66): 4. Annex IV (Part-147) to Regulation (EC) No 2042/2003 is amended as follows: 1. the following table of contents is inserted after the title (Part-147): CONTENTS 147.1 SECTION A  TECHNICAL REQUIREMENTS SUBPART A GENERAL 147.A.05 Scope 147.A.10 General 147.A.15 Application SUBPART B  ORGANISATIONAL REQUIREMENTS 147.A.100 Facility requirements 147.A.105 Personnel requirements 147.A.110 Records of instructors, examiners and assessors 147.A.115 Instructional equipment 147.A.120 Maintenance training material 147.A.125 Records 147.A.130 Training procedures and quality system 147.A.135 Examinations 147.A.140 Maintenance training organisation exposition 147.A.145 Privileges of the maintenance training organisation 147.A.150 Changes to the maintenance training organisation 147.A.155 Continued validity 147.A.160 Findings SUBPART C  THE APPROVED BASIC TRAINING COURSE 147.A.200 The approved basic training course 147.A.205 Basic knowledge examinations 147.A.210 Basic practical assessment SUBPART D  AIRCRAFT TYPE/TASK TRAINING 147.A.300 Aircraft type/task training 147.A.305 Aircraft type examinations and task assessments SECTION B  PROCEDURE FOR COMPETENT AUTHORITIES SUBPART A  GENERAL 147.B.05 Scope 147.B.10 Competent authority 147.B.15 Acceptable means of compliance 147.B.20 Record-keeping 147.B.25 Exemptions SUBPART B  ISSUE OF AN APPROVAL 147.B.110 Procedure for approval and changes to the approval 147.B.120 Continued validity procedure 147.B.125 Maintenance training organisation approval certificate 147.B.130 Findings SUBPART C  REVOCATION, SUSPENSION AND LIMITATION OF THE MAINTENANCE TRAINING ORGANISATION APPROVAL 147.B.200 Revocation, suspension and limitation of the maintenance training organisation approval Appendix I  Basic Training Course Duration Appendix II  Maintenance Training Organisation Approval referred to in Annex IV (Part-147)  EASA Form 11 Appendix III  Example of Training Certificate; 2. point 147.A.15 is replaced by the following: 147.A.15 Application (a) An application for an approval or for the change of an existing approval shall be made on a form and in a manner established by the competent authority. (b) An application for an approval or change to an approval shall include the following information: 1. the registered name and address of the applicant; 2. the address of the organisation requiring the approval or change to the approval; 3. the intended scope of approval or change to the scope of approval; 4. the name and signature of the accountable manager; 5. the date of application.; 3. in point 147.A.105, paragraph (f) is replaced by the following: (f) The experience and qualifications of instructors, knowledge examiners and practical assessors shall be established in accordance with criteria published or in accordance with a procedure and to a standard agreed by the competent authority.; 4. in point 147.A.145, paragraph (e) is replaced by the following: (e) An organisation may not be approved to conduct examinations unless approved to conduct training.; 5. in point 147.B.10, the following paragraph (d) is added: (d) Qualification and training All staff involved in approvals related to this Annex must: 1. Be appropriately qualified and have all necessary knowledge, experience and training to perform their allocated tasks. 2. Have received training and continuation training on Annex III (Part-66) and Annex IV (Part-147) where relevant, including its intended meaning and standard.; 6. point 147.B.100 is deleted; 7. point 147.B.105 is deleted; 8. point 147.B.110 is replaced by the following: 147.B.110 Procedure for approval and changes to the approval (a) Upon receipt of an application, the competent authority shall: 1. review the maintenance training organisation exposition; and 2. verify the organisations compliance with the requirement of Annex IV (Part-147). (b) All findings identified shall be recorded and confirmed in writing to the applicant. (c) All findings shall be closed in accordance with point 147.B.130 before the approval is issued. (d) The reference number shall be included on the approval certificate in a manner specified by the Agency.; 9. point 147.B.115 is deleted; 10. Appendix II is replaced by the following: Appendix II Maintenance Training Organisation Approval referred to in Annex IV (Part-147)  EASA Form 11 (1) Applicable standard means a manufacturing/design/maintenance/quality standard, method, technique or practice approved by or acceptable to the Competent Authority. The applicable standard shall be described in block 12.